DETAILED ACTION
Claims 1-3, 7-24 are pending.
Assignee: Micron 
Priority: Jan. 27, 2014


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




	
Allowable Subject Matter
Claims 1-3, 7-24 contain allowable subject matter. The following is a statement of reasons for the indication of allowable subject matter. Claims 1, 11 and 17 each contain the following limitations that distinguish the claims from the prior art:
“…An apparatus, comprising: a memory configured to: receive from a host a plurality of memory access requests, a status request, and an execution command, the execution command including a request to execute multiple of the plurality of memory access requests, queue the plurality of memory access 
A related prior art would be Schacham et al.(20150074294) where the host comprises a transceiver configured to transmit 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARVIND TALUKDAR whose telephone number is (571)270-3177.  The examiner can normally be reached on M-F, 10 am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Arvind Talukdar
Primary Examiner
Art Unit 2132

/ARVIND TALUKDAR/Primary Examiner, Art Unit 2132